HIT Performance Commentary 4th Quarter 2009 Chang Suh Executive Vice President and Chief Portfolio Manager AFL-CIO Housing Investment Trust January 15, 2010 Overview For the 17th consecutive calendar year, the AFL-CIO Housing Investment Trust (HIT) outperformed its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), on a gross basis in 2009.The HIT’s gross and net returns for the one-year period ending December 31, 2009, were 6.73% and 6.28%, respectively, compared to 5.93% for the benchmark.The HIT’s strategy continued to generate consistently competitive risk-adjusted returns while minimizing risk in the extremely volatile markets of the past two years.The HIT was able to outperform again in 2009 even though corporate bonds posted a record year of excess returns versus Treasuries after experiencing record losses in 2008.The HIT’s portfolio does not include corporate bonds, whereas the sector typically comprises approximately one-fifth of the Barclays Aggregate. The HIT’s superior portfolio fundamentals of higher credit quality, higher yield and similar interest rate risk as compared to the benchmark, along with its strong liquidity, put the HIT in a favorable position for 2010. The HIT’s specialization in government-insured multifamily mortgage-backed securities (MBS) continued to serve its investors well by generating higher real income without taking credit risk.The HIT made good use of its in-house expertise in housing finance to source more than $162 million of commitments for multifamily housing during 2009.Those projects, with total development costs of over $226 million, are expected to spur more than 1,100 union construction jobs as the nation’s workforce struggles with the “jobless recovery.”The HIT’s consistent performance fueled investor confidence and generated $362 million in new capital from participants during the year, with $214 million in new investments and 90% of dividends reinvested.In the period ahead, the HIT’s investment strategy is expected to provide a solid platform for continued success.In particular, its focus on construction-related investments and its ability to source these investments directly can increase expected risk-adjusted returns for the HIT portfolio, as construction mortgage securities have significantly higher relative yields than bonds of comparable duration and credit quality. 2009 Performance The HIT’s 2009 performance was enhanced by its ongoing income advantage versus the benchmark and by significant spread tightening1 in agency multifamily MBS.The HIT’s specialization in these multifamily securities enabled it to perform well as these investments had better price performance than Treasuries with comparable average lives.These multifamily securities also generated additional income relative to Treasuries while reflecting similar credit quality. The HIT’s impressive performance was achieved despite a strong rebound in corporate bonds, which comprised 18.8% of the benchmark at December 31 but are not held by the HIT.Corporate bonds outperformed Treasuries by 2,276 basis points during the year.The HIT outperformed the benchmark for the 1-, 3-, 5-, and 10-year periods ending December 31 by 80, 47, 55 and 61 basis points, respectively, on a gross basis, having gross returns of 6.73%, 6.52%, 5.52% and 6.94%.The benchmark’s returns were 5.93%, 6.04%, 4.97%, and 6.33% for the 1-, 3-, 5-, and 10-year periods.On a net basis, the HIT also outperformed the benchmark for each of these periods. 1 Spread is the difference in yield between Treasuries and comparable non-Treasury securities. 1 The performance data quoted represents past performance. Past performance is no guarantee of future results. Economic and market conditions change, and both will cause investment return, principal value, and yield to fluctuate so that a participant’s units, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted.Performance data current to the most recent month-end is available by following this link. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT.
